Citation Nr: 1757666	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  11-07 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence sufficient to reopen the claim for service connection for diabetes mellitus has been submitted.

2.  Whether new and material evidence sufficient to reopen the claim for service connection for an eye disability, to include glaucoma, has been submitted.

3.  Whether new and material evidence sufficient to reopen the claim for service connection for depression has been submitted.

4.  Whether new and material evidence sufficient to reopen the claim for service connection for a left hip disability has been submitted.

5.  Entitlement to service connection for left ring finger infection, cellulitis.

6.  Entitlement to service connection for nerve pain secondary to service-connected degenerative disc disease, lumbar spine.

7.  Entitlement to service connection for bilateral hearing loss disability.

8.  Entitlement to service connection for hemorrhoids.

9.  Entitlement to service connection for kidney stones, to include as due to diabetes mellitus.


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1972 to July 1975.  

This matter came before the Board of Veterans Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In July 2014, the Board remanded this matter to provide the Veteran with a videoconference hearing.  The Veteran withdrew his hearing request in December 2014.  38 C.F.R. § 20.704(e).

The issue of service connection for nerve pain, secondary to the Veteran's service-connected lower back disability, depression and bilateral hearing loss disability are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  In a December 2004 decision, the Board denied service connection for diabetes mellitus, an eye disability, to include glaucoma, and depression.  The decision is final.

2.  With respect to the issue of service connection for diabetes mellitus and an eye disability, to include glaucoma, evidence received since the December 2004 Board decision is cumulative of evidence already of record and does not relate to unestablished facts necessary to substantiate entitlement to service connection, nor does it raise a reasonable possibility of substantiating the claim.

3.  Evidence received since the December 2004 Board decision relates to unestablished facts necessary to substantiate entitlement to service connection for depression.

4.  The Board denied entitlement to service connection for a left hip disability in a September 2005 decision.  The decision is final.

5.  Evidence received since the September 2005 Board decision is cumulative of evidence already of record and does not relate to unestablished facts necessary to substantiate entitlement to for service connection for a left hip disability, nor does it raise a reasonable possibility of substantiating the claim.

6.  A left ring finger infection, cellulitis, was not incurred in or aggravated by service.

7.  Hemorrhoids were not incurred in or aggravated by service. 

8.  The Veteran's claimed disability of kidney stones was not incurred in or aggravated by service; and are not otherwise caused by or aggravated by another service connected disability.


CONCLUSIONS OF LAW

1.  The December 2004 Board decision, which denied service connection for diabetes mellitus, an eye disability, to include glaucoma, and denied reopening of the issue of service connection for depression, is final.  38 U.S.C. § 7104 (2012).

2.  The criteria for reopening the issue of service connection for diabetes mellitus have not been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for reopening the issue of service connection for an eye disability, to include glaucoma, have not been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  The criteria for reopening the issue of service connection for depression have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  The September 2005 Board decision, which denied service connection for a left hip disability, is final.  38 U.S.C. § 7104 (2012).

4.  The criteria for reopening the issue of service connection for a left hip disability have not been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  The criteria for service connection for a left ring finger infection have not been met.  38 U.S.C. §§ 1110, 1157 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

6.  The criteria for service connection for hemorrhoids have not been met.  38 U.S.C. §§ 1110, 1157 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

7. The criteria for service connection for kidney stones have not been met.  38 U.S.C. §§ 1110, 1157 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

With respect to the Veteran's issues on appeal, VA has met all statutory and regulatory notice and duty to assist requirements.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examinations of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assist duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  New and Material Evidence

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103 (a), 7104(a); 38 C.F.R. § 20.1100 (a). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the issue on appeal, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence is not required as to each previously unproven element of a claim in order to reopen.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  

In determining whether the evidence is new and material the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Mere offering of an alternative theory of entitlement does not constitute new and material evidence sufficient to reopen the claim. Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005).

New and material evidence is not required to reopen an issue when, at any time after VA issues a decision on that issue, VA receives or associates with the claim file relevant official service department records that existed and had not been associated with the claim file when VA first decided the issue.  38 C.F.R. § 3.156(c).  Relevant records are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In this case, military personnel records consisting of periodic efficiency reports were associated with the claim file after the prior VA decisions regarding the issues on appeal.  However, as those records contain no information regarding the Veteran's medical conditions and provide no new information regarding the locations in which the Veteran served, they are not relevant within the meaning of 38 C.F.R. § 3.156(c).  Therefore the personnel records cannot serve as a basis for exemption from the reopening requirements and the Board finds that new and material evidence is required to reopen each of the previously denied issues on appeal.

The Veteran contends that reopening the issue of his entitlement to service connection for diabetes mellitus, a left hip disability, an eye disability, to include glaucoma and loss of vision, and depression is warranted.  The Board will address each in turn, applying the legal framework outlined above.


A.  Diabetes Mellitus

The Veteran's claim for service connection for diabetes mellitus was denied in a December 2004 Board decision.  The decision is final.  38 U.S.C. § 7104.

The evidence previously considered that pertains to the issue on appeal consisted of the Veteran's November 2002 RO hearing testimony attesting that he developed diabetes due to chemical exposure in service, the Veteran's service treatment records, the Veteran's DD Form 214 showing service in the Panama Canal Zone and the Veteran's VA treatment records from the period of April 1988 to November 2003.  The Board found at the time, that the evidence did not indicate that the Veteran's diabetes mellitus manifested during service, within a year of separation or was otherwise related to service and the Board found that the first documented evidence of diabetes in the Veteran's treatment records dated many years after separation from service.  Further, the Board found that presumptive service connection for diabetes mellitus under 38 C.F.R. § 3.309(e) was therefore not warranted as the evidence did not show that the Veteran had service in the Republic of Vietnam.

The additional evidence not previously considered by VA regarding the claim for diabetes mellitus consists of Social Security Administration (SSA) records, VA treatment records from November 2003 through February 2017, the Veteran's statements from November 2006, September 2008, November 2008, December 2008, August 2010 and July 2016, and a December 2008 VA examination.

The medical evidence received since the 2004 Board decision, while documenting continued treatment for diabetes mellitus, does not contain evidence of a link between the Veteran's diabetes and an in-service event or injury.  In fact, the bulk of the medical evidence dates the Veteran's diabetes mellitus diagnosis to 1998.  The SSA records contain VA treatment records from Memphis VA Medical Center (VAMC) which document the Veteran's March 1998 diagnosis.  Additional VAMC records continue to show a diagnosis of diabetes mellitus in 1998.

The Board acknowledges that a December 2008 VA examination notes an adult onset of diabetes mellitus in 1987, though he notes that the Veteran did not require insulin until 2008.  While this statement conflicts with the other medical evidence of record regarding the date of the Veteran's diagnosis, the Board presumes its credibility for the purposes of assessing whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, while the examiner dates the onset of the diabetes substantially earlier than the other evidence of record, this onset is still many years after the Veteran's separation from service and is in accordance with the conclusion reached in the prior final decision.  

The 2008 examiner also stated that the Veteran was deployed to Vietnam, but both the Veteran's statements regarding his service and his service records indicate that the Veteran's foreign service took place in the Panama Canal Zone and that he was never deployed to the Republic of Vietnam.  While the credibility of evidence is generally presumed for the purposes of a new and material evidence analysis, an exception is made for statements that are inherently incredible or patently untrue.  See Duran v. Brown, 7 Vet. App. 216 (1994).  Given that this statement regarding the Veteran's foreign service conflicts with all of the service treatment and personnel records in the record and with the Veteran's own statements regarding his foreign service, the Board finds that it lacks credibility and does not raise a reasonable possibility of substantiating entitlement to service connection.

Turning to the Veteran's statements, several attest to his foreign service, but they continue to describe service in the Panama Canal Zone and not service in the Republic of Vietnam.  As such, they do not support entitlement to presumptive service connection, are redundant of evidence already considered on this issue and cannot constitute new and material evidence for the purposes of reopening the issue on appeal.  38 C.F.R. §§ 3.309(e), 3.156(a).  

In sum, the newly obtained evidence show continued treatment for diabetes mellitus, but this is a fact that was already established in the prior decision.  The unestablished fact at issue here is whether the Veteran's disability is related to his service.  The competent evidence submitted since the prior decision indicates that the Veteran's disability was not diagnosed during service or within the year following separation from service but many years after separation from service.  Moreover, the record continues to be devoid of any evidence of service in Vietnam.  Therefore, the Board finds that the evidence does not raise a reasonable possibility of substantiating the Veteran's entitlement to service connection for diabetes mellitus and as such cannot constitute new and material evidence for the purpose of reopening the issue on appeal.  38 C.F.R. § 3.156(a).

As such, the Board finds that new and material evidence sufficient to reopen the Veteran's claims for service connection for diabetes mellitus has not been submitted.  Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the request to reopen is denied.

B.  Eye Disability

The Veteran's claim for service connection for an eye disability, to include glaucoma, was denied in a December 2004 Board decision.  The decision is final.

The evidence previously considered that pertains to the issue on appeal consisted of the Veteran's service treatment records, an October 1996 VA examination, November 2002 RO hearing testimony, and the Veteran's VA treatment records from the period of April 1988 to November 2003.  The Board found that the evidence at the time of the December 2004 decision indicated that the Veteran's eye treatments in service were associated with viral infections and did not persist following treatment, that the Veteran's vision was normal upon separation from service, and that the Veteran sustained a severe left eye injury in June 1990.  The Board also found that the evidence of record indicated that treatment for eye conditions, including glaucoma and vision loss, pertained to the 1990 injury. 

The additional evidence not previously considered by VA regarding the claim for an eye disability consists of SSA records, a May 2015 VA examination, Veteran's statements dated November 2006, November 2008, August 2010, May 2015, July 2016, and VA treatment records from November 2003 through February 2017.  

The treatment records added to the file since the prior decision continue to show treatment for glaucoma, eye injury and loss of vision, but they do not contain evidence of a link between the Veteran's eye disability and any in-service injury, illness or event.  Rather than supporting a conclusion that the Veteran's disability is linked to service, ophthalmology records from the Memphis VAMC continue to attribute the onset and etiology of the disability to the 1990 eye injury.  In addition, multiple treatment records characterize the Veteran's glaucoma as a condition that is secondary to the 1990 corneal laceration.  Social Security records also show a diagnosis of glaucoma secondary to the 1990 eye injury.  

At a May 2015 VA examination the examiner diagnosed the Veteran with traumatic left eye glaucoma and left eye blindness from the 1990 open globe injury.  The examiner stated that the Veteran's vision loss is partly attributable to a failed corneal transplant and to glaucoma, but that the main cause of decreased vision is the post-service history of open globe injury.  This evidence does not support a conclusion that there is a link between the Veteran's eye disability and his service.  Instead, it supports the existing evidence of record indicating that the Veteran's eye conditions are the result of post-service injury.  Therefore, the Board finds that the evidence does not raise a reasonable possibility of substantiating the claim and as such does not constitute new and material evidence for the purpose of reopening the issue on appeal.  38 C.F.R. § 3.156(a).

The Veterans statements regarding his eye disability indicate that he takes eye drops to treat his condition, that it has worsened and that he is blind in his left eye.  These statements confirm the medical evidence showing the Veteran's significant eye injuries.  These statements, however, again relate solely to the Veteran's established current eye disability and not to the unestablished question of a link between that disability and an injury, disease or event in service.  Therefore, they are redundant of evidence already considered on this issue and cannot constitute new and material evidence for the purposes of reopening the issue on appeal.  38 C.F.R. § 3.156(a).

As such, the Board finds that new and material evidence sufficient to reopen the Veteran's claims for service connection for diabetes mellitus has not been submitted.  Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  Annoni, 5 Vet. App. at 467; see also Gilbert, 1 Vet. App. at 55.  Therefore, the request to reopen is denied.

C.  Depression

The Veteran submitted a request to reopen the issue of entitlement to service connection for depression in July 2002, and it was denied in a December 2004 Board decision.  The decision is final.

The evidence previously considered that pertains to the claim consisted of service treatment records, the testimony from the 2002 RO hearing, and VA treatment records from the period of April 1988 to November 2003.  The evidence contained no indication of an acquired psychiatric disorder in service and the December 2004 Board decision found that post-service medical records did not contain evidence establishing an in-service origin for the Veteran's current mental disability.

The additional evidence not previously considered by VA regarding the claim for depression consists of VA treatment records through February 2017, Social Security Administration records including a 1996 psychiatric examination, and the Veteran's statements dated August 2010 and May 2015.  

The SSA records submitted since the prior decision include a July 1996 progress note diagnosing the Veteran with depression secondary to medical conditions, specifically traumatic glaucoma and joint problems.  The Board notes that the Veteran has been granted service connection for degenerative joint disease of the lumbar spine.  A note from a psychiatric consult at Memphis VAMC in July 2010 also notes that the Veteran reported that pain in his knees and back was contributing to his depression and assessed the Veteran as presenting with an adjustment disorder.

The Board finds that this evidence pertains to the unestablished fact of the relationship between the Veteran's current psychiatric disability and his service connected back disability.  It therefore raises a reasonable possibility of substantiating the Veteran's entitlement to secondary service connection and as such constitutes new and material evidence for the purpose of reopening the issue on appeal.  38 C.F.R. §§ 3.156 (a).  Therefore, reopening the claim for service connection for depression is warranted.  The reopened claim of service connection for depression is addressed further in the remand section.

D.  Left Hip Disability

The Veteran's claim for service connection for a left hip disability was denied in a December 1992 rating decision.  The Veteran did not appeal the decision and it became final.  The Board reopened the issue in a December 2004 decision, but denied entitlement to service connection for a left hip disability in a September 2005 decision.  The decision is final.

The evidence previously considered that pertains to the issue on appeal consisted of the Veteran's November 2002 RO hearing testimony, a January 2005 VA examination, the Veteran's service treatment records, the Veteran's DD Form 214 and the Veteran's VA treatment records from the period of April 1988 to November 2003.  The evidence at the time indicated that the Veteran's reports of hip pain were not associated with an underlying pathology and the Board found that there was no evidence of a current left hip disability.

The additional evidence not previously considered by VA regarding the claim for a left hip disability consists of the Veteran's statements dated March 2008, December 2008 and July 2016, treatment records from Baptist Memorial Hospital, and VA treatment records from November 2003 through February 2017.  

Medical treatment records submitted since the prior denial document the Veteran's complaints of hip pain.  Memphis VAMC records from May 2015 note the Veteran's complaints of hip pain.  August 1999 emergency room treatment records from Baptist Memorial Hospital note that the Veteran reported hip pain over the prior three days and that the Veteran thought his hip had popped out of place.  Those records show that an x-ray was performed to evaluate the Veteran's hip condition and that no fractures or dislocations of the hip joint were visible on the x-ray.  The radiologist performing the x-ray noted that no other definite abnormalities of the bony pelvis were identified.  Records provided by the SSA include notes regarding an April 1991 left hip x-ray, and state that results were within normal limits.  No abnormalities were noted.

While the medical evidence submitted since the prior denial indicates that the Veteran continues to experience hip pain, there continues to be no medical evidence of an underlying pathology.  In the absence of an underlying left hip pathology associated with the Veteran's complaints of hip pain, the records continue to indicate an absence of a current disability for VA purposes.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The records of continuing complaints of hip pain, in the absence of evidence of an associated pathology, are cumulative of evidence considered in the prior decision and do not raise a reasonable possibility of substantiating the claim.  Moreover, they do not show a diagnosis of a current left hip disability, the fatal flaw at the time of the prior denial.  Therefore, the newly associated evidence does not constitute new and material evidence for the purpose of reopening the issue on appeal.  38 C.F.R. § 3.156 (a).  

The Veteran has also submitted statements attributing his hip pain to service.  In his December 2008 statement he said that he had a hip injury in 1974 or 1975.  His July 2016 statement claimed that he hurt his hip in-service injury in Panama in 1973.  However, those statements are redundant of the hearing testimony already considered in the prior decision, which discussed the Veteran's injury playing flag football in service, and cannot constitute new and material evidence for the purposes of reopening the issue on appeal.  38 C.F.R. § 3.156(a).  

As such, the Board finds that new and material evidence sufficient to reopen the Veteran's claims for service connection for a left hip disability has not been submitted.  Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  Annoni, 5 Vet. App. at 467; see also Gilbert, 1 Vet. App. at 55.  Therefore, the request to reopen is denied.

III.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  As with all claims for service-connection, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Presumptive service connection may also be established for certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, manifesting themselves to a certain degree within a certain time after service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

Service connection for a recognized chronic disease can also be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  For chronic diseases shown in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b).  For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id. 

Presumptive service connection may be established for certain identified disabilities listed under 38 CFR § 3.309(e), for veterans who "served in the Republic of Vietnam" during the Vietnam era.  This provision, however, requires actual presence on the landmass of Vietnam or the surrounding waterways and is not available to Veterans whose Vietnam-era service did not meet those qualifications.  38 CFR § 3.309(e); 38 C.F.R. § 3.307(a)(6)(iii).  As the Veteran did not serve in the Republic of Vietnam or the surrounding waterways, presumptive service connection under these provisions is not applicable.

Secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

The Veteran contends he is entitled to service connection for a left ring finger infection, bilateral hearing loss, hemorrhoids and kidney stones.  The Board will address each claim in turn, applying the legal framework outlined above.

A.  Left Ring Finger Infection

The Veteran contends that he is entitled to service connection for left ring finger infection, cellulitis.  

The Veteran's service treatment records are silent for a left ring finger infection or injury.  

In March, 2008, the Veteran was treated at Memphis VA Medical Center (VAMC) for an injury to his left ring finger, which subsequently became infected.  The medical records indicate that the injury was a result of an accidental bite from the Veteran's dog.  Memphis VAMC records from March and April 2008 document treatment of the wound and the infection and contain multiple references to the fact that the injury resulted from the dog bite.  The Veteran has submitted a November 2008 statement attesting that his hand and joint remain stiff since the injury.  The Board notes that the Veteran is competent to report lay-observable symptoms.  The Board therefore finds this statement to be both competent and credible and accords it significant weight in describing residuals from the Veteran's 2008 left ring finger injury.

The Veteran was provided a VA examination of his left hand in January 2009.  The examiner noted stiffness in the left finger.  The examiner also stated that the Veteran's finger had become infected in the spring of 2008, that the infection had been opened up in the clinic had healed uneventfully, and that the Veteran had a slight residual loss of motion in its joint.

There is no evidence that the examiner was not competent or credible, and as the report is based on the Veteran's statements, in-person examination and the examiners' observations, the Board finds it is entitled to significant probative weight with respect to the Veteran's left ring finger disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008).  

The Board finds that service connection for a left ring finger infection, cellulitis, is not warranted as the disability was not caused by or related to an in-service injury or illness.  There is no evidence of an injury to the Veteran's left ring finger in service and all the medical evidence of record documents that the Veteran's current left ring finger disability is related to the March 2008 dog bite and the resulting infection, many years after service, rather than to an in-service injury or illness.  Service connection for a left ring finger disability must therefore be denied.  38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

B.  Hemorrhoids

The Veteran contends that he is entitled to service connection for hemorrhoids.  

The Veteran's service treatment records are silent for hemorrhoids.  A rectal examination was performed at his October 1975 separation examination and the results were normal.  There are also no reports of treatment for hemorrhoids while in service.

The first medical evidence of the Veteran's hemorrhoids is in VA treatment records from April 1988.  The records indicate that the Veteran sought care for hemorrhoid problems and pain in rectum.  The provider noted that the Veteran reported having problems with hemorrhoids for two years or more and that they seemed worse when he put on weight.  Hemorrhoids were also noted in April 2002 VA treatment records from Memphis VAMC which noted internal hemorrhoids, grade II, not bleeding but thrombosed.  

The Veteran has been evaluated for hemorrhoids during multiple VA examinations.  In October 1996 general medical examination, the VA examiner noted that the Veteran did not have external hemorrhoids, but that the Veteran did not wish to have a rectal examination performed to evaluate internal hemorrhoids as he was concerned it would cause them to flare.  The examiner did not render an opinion regarding the etiology of the Veteran's hemorrhoids.

The Veteran underwent a gastrointestinal VA examination in January 2005, which noted that he complained of bleeding hemorrhoids.  The examiner noted that the Veteran reported having diarrhea since service which he felt led to his hemorrhoids.  The Veteran again declined a rectal examination, but he was referred for a colonoscopy.  

In a March 2005 addendum, the VA examiner reviewed the colonoscopy results, which included diverticular disease, polyps and hemorrhoids.  After reviewing the colonoscopy results, the Veteran's service treatment records and the rest of the medical evidence, the examiner concluded that the Veteran's hemorrhoids were less likely than not related to service.  The examiner noted that hemorrhoids were not documented in service and the Veteran did not appear to have been treated for the condition prior to the mid-1980s.  In drawing this conclusion, the examiner noted that the first medical records documenting hemorrhoids were the April 1988 records that dated the onset of hemorrhoids to around two years prior.  

There is no evidence that the examiner was not competent or credible, and the report indicates that the examiner considered the Veteran's statements and obtained a colonoscopy to assist in assessing the Veteran's condition.  The examiner also offered a rationale explaining his conclusion that the Veteran's hemorrhoids are not related to service, noting that they did not manifest until several years after service.  The Board therefore finds that the opinion is entitled to significant probative weight with respect to the Veteran's hemorrhoid condition.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008).  

The Board finds that service connection for hemorrhoids is not warranted as the disability is not caused by or related to an in-service injury or illness.  There is no evidence of treatment for hemorrhoids either in service, in the year following separation or continuously since service.  Service connection for hemorrhoids must therefore be denied.  38 C.F.R. §§ 3.303, 3.307, 3.309; Shedden, 381 F.3d at 1167.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

C.  Kidney Stones

The Veteran contends that he is entitled to service connection for kidney stones.  He specifically alleges that hi has kidney stones that were caused by diabetes mellitus. 

At the outset, the Board notes that the Veteran has not alleged nor the evidence shows that the Veteran's kidney stones were incurred in service.  As such, the Board will focus on the raised secondary service theory of entitlement.  

In regards as to whether the kidney stones are related to diabetes mellitus, while there are references in the medical records associating the occurrence of kidney stones with the Veteran's poorly controlled diabetes mellitus, the Veteran's diabetes mellitus is not service connected and therefore cannot be the basis for a claim of secondary service connection.  38 C.F.R. § 3.310(a).

The Board has also considered entitlement to presumptive service connection for a chronic disease.  However, there is no evidence that kidney stones manifested within one year of separation from service as required by 38 C.F.R. § 3.307(a)(3).  The first medical evidence documenting the Veteran's kidney stones dates from May 1989.  As the disability did not have its onset within the presumptive period, entitlement to service connection for the chronic disease presumption is not warranted.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Accordingly, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

The request to reopen a claim of service connection for diabetes mellitus is denied.

The request to reopen a claim of service connection for an eye disability, to include glaucoma, is denied.

The request to reopen a claim of service connection for depression is granted and, to this extent only, the appeal is granted.

The request to reopen a claim of service connection for a left hip disability is denied.

Entitlement to service connection for left ring finger infection, cellulitis, is denied.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for kidney stones is denied, to include as due to diabetes mellitus.


REMAND

The Veteran contends that he is entitled to service connection for a nerve condition, secondary to his service-connected lower back disability, and for bilateral hearing loss.

The Veteran was provided VA spine examinations in July and December 2015, both of which found evidence of radiculopathy.  The July examiner conducted a sensory exam and found decreased sensation in the Veteran's lower legs, ankles and feet.  The examiner also found mild intermittent radiculopathy in the left lower extremities and involvement of the L4/L5/S1/S2/S3 nerve roots (sciatic nerve).  The examiner diagnosed the Veteran with mild left radiculopathy.  The December 2015 examination had similar findings.  The December examiner found decreased lower leg and ankle sensation during the sensory examination, mild intermittent radiculopathy in the left lower extremities and involvement of the L4/L5/S1/S2/S3 nerve roots.  The December examiner also found mild parathesias/dysthesias in both lower extremities.  

However, neither examiner offered an opinion regarding whether the radiculopathy noted in the examinations was related to the Veteran's service-connected lumbar spine disability.  The July examiner made one statement in the sensory portion of the disability questionnaire that "stocking-like distribution" was due to diabetes mellitus peripheral neuropathy rather than to his lumbar spine disability, but it is not clear to the Board that this statement pertains to the Veteran's radiculopathy, which is evaluated in a different section of the questionnaire.  The December examiner made no statements regarding etiology.  

As neither VA examination contains an opinion regarding the etiology of the Veteran's radiculopathy, the Board finds that record does not contain sufficient information to make a decision on the issue and an additional medical opinion is therefore required.  38 U.S.C. § 5103A(d) (2012).

The Veteran was afforded a VA examination regarding his bilateral hearing loss disability in January 2009 and an addendum opinion was obtained in January 2012.  The January 2012 examiner acknowledged in service acoustic trauma but found the Veteran's hearing loss disability was not caused by service, citing acoustic trauma the Veteran suffered as a civilian.  However, the examiner did not specify the nature of the post-service acoustic trauma or provide a clear rationale explaining why the post-service acoustic trauma outweighs the Veteran's in-service acoustic trauma.  The Board therefore finds the examination to be inadequate and that a new examination is required.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Board also finds that the issue of service connection for depression should be remanded for additional development and consideration.  

First, on remand, the RO will have an opportunity to adjudicate the reopened claim of service connection for depression on the merits.  See Hickson v. Shinseki, 23 Vet. App. 384 (2010).  

Second, the Veteran's medical record contains indications of a relationship between his depression and his service-connected disabilities.  However, the Veteran has not yet been afforded a VA examination in connection with this issue.  The evidence of record is insufficient to adequately adjudicate the issue of whether any current psychiatric disability is caused by or aggravated by a service-connected disability.  The Board therefore finds that the Veteran should be scheduled for a VA examination in order to properly adjudicate this appeal.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion from the December 2015 VA examiner to address the etiology of the Veteran's nerve pain, to include radiculopathy.  If the December 2015 examiner is not available or is unable to provide an addendum opinion, the opinion must be rendered by an examiner with the necessary qualifications to provide the requested opinion.

The examiner should review the entire claim file when making a determination and should specify in the examination report that those records have been reviewed.

The examiner is requested to provide an opinion as to whether the Veteran's radiculopathy, or any other nerve disability found, is as likely as not (a 50 percent or greater probability) caused or aggravated by the Veteran's service-connected lumbar spine disability, or to the Veteran's active service.  The examiner should provide a complete rationale for all opinions expressed.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's bilateral hearing loss disability.

The examiner should review the entire claim file when making a determination and should specify in the examination report that those records have been reviewed.

The examiner is requested to provide an opinion as to whether the Veteran's hearing loss disability was at least as likely as not (a 50 percent or greater probability) caused by or related to the Veteran's active service, to include acoustic trauma therein.  If the examiner finds evidence of post-service acoustic trauma, the examiner is requested to specify the nature of that trauma and assess its relative weight compared to the Veteran's in-service acoustic trauma.  The examiner should provide a complete rationale for all opinions expressed.

3.  Schedule the Veteran for an appropriate VA examination to determine the etiology of any current psychiatric disability, to include depression.  

The examiner should review the entire claim file when making a determination and should specify in the examination report that those records have been reviewed.

For each current psychiatric disability found to be diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability is related to the Veteran's active service.  The examiner should provide a complete rationale for all opinions expressed.

If an opinion cannot be rendered without resorting to speculation, the reason for the same should be provided.

4.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.

5.  If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017)


Department of Veterans Affairs


